By the Court, McKinstry, J.:
The plaintiff seeks to recover as assignee of a claim derived from the Mexican government. The claim was confirmed by the Land Commissioners and by the District Court; and the appeal to the Supreme Court of the United States was afterward dismissed. The survey of the Surveyor-General was returned to the District Court, and the claimant, having filed his exceptions to it, and the same having been argued, the survey as returned was approved by that Court and made final. By the approved survey the lands—the possession of which is sought to be recovered in this action, and which were included within the juridical measurement of the Mexican authorities—were excluded.
It may be assumed, as is asserted by plaintiff, that the expediente shows a “perfect title.” Tet the claimant, who submitted his claim for confirmation or rejection, and to proceedings the object of which was to segregate lands granted by Mexico from the public domain of the United States, could not, nor can his grantee now be heard to assert title to any lands not included in the final survey.
Order affirmed.